Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claim 1 and 12-13:  adhesion preventing member/part have interpreted as a plates and equivalents thereto as set forth, e.g., in the specification at paras. 35, 46 and 47; claim 4:  raising and lowering mechanism has been interpreted as an air cylinder and equivalents thereto as set forth, e.g., in the specification at para. 38; claims 5 and 6:  gas supply part and gas exhaust part which have been interpreted as openings and equivalents thereto as set forth, e.g., in the specification at para. 23
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Fixed interpreted as immovable as set forth in specification as opposed to “attached”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of WO 2016/190006 to Matsumoto et al. in view of U.S. Patent NO. 6,111,225 to Ohkase et al.  US Patent Pub. 2018/0148837 is used as in English-language equivalent and translation of Matsumoto et al.
Matsumoto et al. disclose a chemical vapor deposition apparatus capable of atomic layer deposition apparatus, substantially as claimed and comprising: a chamber (Fig. 1, 11) in which a film-forming step is performed to a substrate (13);  5and a stage (lower portion of 14) which is disposed in the chamber so as to fixed to the bottom of the chamber and over which the substrate is placed.
However, Matsumoto et al. fail to disclose an opening  which is provided in a side wall of the chamber and is used to transfer the substrate; an opening and closing part which is disposed outside the 10chamber and is connected to the opening; and a movable first adhesion preventing member disposed in the chamber, wherein the first adhesion preventing member is located at a position where it covers the opening in a state where the opening 15and closing part is closed.
Ohkase et al. disclose a chamber in which a film forming step may be performed including an opening (between gate valve and 50 in side wall of the chamber) which is provided in a side wall of the chamber and is used to transfer the substrate; an opening and closing part (G1) which is disposed outside the 10chamber and is connected to the opening; and a movable first adhesion preventing member (50A) disposed in the chamber, wherein the first adhesion preventing member is located at a position where it covers the opening in a state where the opening 15and closing part is closed for the purpose of protecting the opening and closing part from heat (see, e.g., column 9, rows 31-44).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a chamber in which a film forming step may be performed including an opening which is provided in a side wall of the chamber and is used to transfer the substrate; an opening and closing part which is disposed outside the 10chamber and is connected to the opening; and a movable first adhesion preventing member disposed in the chamber, wherein the first adhesion preventing member is located at a position where it covers the opening in a state where the opening 15and closing part is closed for the purpose of protecting the opening and closing part for protecting an opening for transferring a substrate in and out of the chamber from heat as taught by Ohkase et al.

With respect to claim 2, Matsumoto et al. further comprises susceptor (upper portion of 14) disposed over the stage; and  20an electrode (12) which is disposed in the chamber and generates a high frequency electric field between the electrode and the susceptor, wherein the substrate is placed over the susceptor. 
With respect to claim 3, in modified Matsumoto et al., the first adhesion preventing member is movable inside the chamber along the side wall of the chamber (using rod 52 and elevator mechanism 53).
With respect to claim 4, modified Matsumoto et al. further discloses a raising and lowering mechanism (52 and 53) disposed outside the chamber, wherein the first adhesion preventing member is raised and lowered by the raising and lowering mechanism.  
With respect to claim 5, modified Matsumoto et al. further comprises a gas supply part (20 in Matsumoto et al.) capable of supplying source gas, purge gas, and reaction gas into the chamber is formed in the side wall of the chamber. 
With respect to claim 6, modified Matsumoto et al., further comprises a gas exhaust part (30 in Matsumoto et al.) for exhaustion is formed in the side wall of the chamber.  
With respect to claim 7, in modified Matsumoto et al., the gas supply part and the gas exhaust part are located at positions facing each other in the side walls of the chamber.  See, e.g., Fig. 1.
With respect to claim 12, in modified Matsumoto et al., the side wall of the chamber has a pair of first side surfaces facing each other and a pair of second side surfaces facing each other, the opening is formed in one of the pair of first side surfaces, a second adhesion preventing member (50) is disposed on a side 10closer to the other of the pair of first side surfaces, and the second adhesion preventing member and the first adhesion preventing member located at the position where it covers the opening face each other with the susceptor and the electrode interposed therebetween. 
With respect to claim 16, substrate of modified Matsumoto et al. may be a semiconductor substrate, a glass substrate, or a flexible substrate (see, e.g., para. 134).  Also, the courts have ruled that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With respect to claim 17, in modified Matsumoto et al., when a film-forming step is performed to the substrate (based on intended use), at least a part of the opening of the chamber is located at the same height as a space between the susceptor and the electrode, 5and the first adhesion preventing member covers the opening.  See, e.g., Fig. 1 of Matsumoto and Fig. 2 of Ohkase et al, esp. in Ohkase et al. where the opening corresponds to a space above a susceptor and therefore would correspond to a space above the susceptor and any  feature arranged with respect to a top of the chamber as in modified Matsumoto et al.  Additionally, it is noted that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Regarding intended use, the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
With respect to claim 18, in modified Matsumoto et al., in a state where the opening and closing part is opened and the first adhesion preventing member is located at a position 10where it does not cover the opening, the substrate is loaded into the chamber through the opening, and in a state where the opening and closing part is closed and the first adhesion preventing member is located at the position where it covers the opening, the film-forming step to the substrate in 15the chamber is performed.  See, e.g., Fig. 1 of Matsumoto and Fig. 2 of Ohkase et al.  Additionally, it is noted that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Also see above regarding intended use.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Matsumoto et al. as applied to claims 1-7, 12 and 16-18 above, and further in view of U.S. Patent Pub. No. 2013/0052806 to Bertram, JR. et al.
Modified Matsumoto et al. disclose the apparatus substantially as claimed and as described above.
However, modified Matsumoto et al. fails to explicitly disclose the side wall of the chamber has a pair of first side surfaces facing each other and a pair of second side surfaces facing each other, the opening is formed in one of the pair of first side surfaces, the gas supply part is formed in one of the pair of second 20side surfaces, and the gas exhaust part is formed in the other of the pair of second side surfaces and wherein the pair of first side surfaces and the pair of second side surfaces are orthogonal to each other. 
Bertram, JR. et al. disclose a chamber wherein the chamber has a pair of first side surfaces facing each other and a pair of second side surfaces facing each other, wherein the pairs are orthogonal to one another and an opening (188) corresponding to an access gate is formed in one of the pair of first side surfaces, a gas supply part (110) is formed in one of the pair of second 20side surfaces, and the gas exhaust part (112) is formed in the other of the pair of second side surfaces and wherein the pair of first side surfaces and the pair of second side surfaces are orthogonal to each other for the purpose of forming a gas injection device remote form an access gate of the chamber (see, e.g., abstract, Fig. 7 and accompanying text).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the modified Matsumoto et al. has a pair of first side surfaces facing each other and a pair of second side surfaces facing each other, wherein the pairs are orthogonal to one another and the opening corresponding to an access gate is formed in one of the pair of first side surfaces, a gas supply part  is formed in one of the pair of second 20side surfaces, and the gas exhaust part is formed in the other of the pair of second side surfaces and wherein the pair of first side surfaces and the pair of second side surfaces are orthogonal to each other in order to form a gas injection device remote form an access gate of the chamber as taught by Bertram, JR. et al.

Claims 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Matsumoto et al. as applied to claims 1-7, 12 and 16-18 above, and further in view of U.S. Patent No. 5,592,581 to Okase.
With respect to claims 10-11 and 14, modified Matsumoto et al. disclose the apparatus substantially as claimed and as described above.
However, modified Matsumoto et al. fail to disclose However, a first inert gas supply port is formed In the side wall of the chamber, and inert gas can be supplied ta a surface of the first adhesion preventing member through the first inert gas supply sort in a state where the first adhesion preventing member covers the opening: and/or a second inert gas supply port is formed in the other of the pair of first side surfaces of the chamber, and inert gas can be supplied to a surface of the second adhesion preventing member through the second inert gas supply part.
Okase teaches providing inert gas supply sorts formed in aside wall of a chamber so that an inert gas can be supplied to a surface of adhesion prevention members (Fig. 1, 31) through the inert gas supply ports (35) in a state where the adhesion preventing member covers an opening (see, e.g., column 5, rows 18-53) for the purpose of forming a gas curtain to shut out process gas.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided inert gas supply ports in modified Matsumoto et al. formed in the side wail of the chamber so that an inert gas can be supple to a surface of adhesion prevention members through the inert gas supply ports in a state where the adhesion preventing member covers an opening in order to form a gas curtain to shut out process gas as taught by Okase.
Additionally, with respect to claim 11, modified Matsumoto et al. fail to explicitly disclose a plurality of the first Inert gas supply ports are formed above and below the opening.
However, the courts have ruled the following: the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In reKuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Thus, it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic that where providing the same function the inert gas supply ports could be duplicated and/or rearranged in modified Matsumoto et al. in order to still form a gas curtain to shut out process gas may be as taught by Okase without defining a distinguishable patentable advance.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Matsumoto et al. as applied to claim 1-7, 12 and 16-18 above, and further in view of U.S. Patent No. 5,772,770 to Suda et al.
Modified Matsumoto et al. disclose the apparatus substantially as claimed and as described above.  
However, modified Matsumoto et al. fail to disclose a third adhesion preventing part is disposed so as to cover a main surface and a side surface of the electrode and/or lift pins penetrating the susceptor, wherein the substrate can be raised and lowered by the lift 30pins.
Suda et al. a third adhesion preventing part (23) is disposed so as to cover a main surface and a side surface of an electrode for the purpose of insulating the same and/or lift pins (43) penetrating the susceptor, wherein the substrate can be raised and lowered by the lift 30pins.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s application was filed to have provided a third preventing part disposed so as to cover a main surface and a side surface of the electrode in order to insulate the same and/or lift pins penetrating the susceptor in order to raise and lower the substrate via the lift 30pins as taught by Suda et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 3,672,948 discloses an apparatus with orthogonal sides wherein one pair of opposing sides providing an opening for a substrate to be transferred in and out of the chamber and the other pair of opposing sides provide for gas introduction and exhaust.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716